State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   519880
________________________________

In the Matter of ROBERT McLEE,
                    Petitioner,
      v

ANTHONY J. ANNUCCI, as Acting               MEMORANDUM AND JUDGMENT
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., Garry, Lynch and Devine, JJ.

                             __________


     Robert McLee, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Chemung County)
to review a determination of respondent Commissioner of
Corrections and Community Supervision which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination that found him guilty of
making threats, bribery, harassment, soliciting and forwarding
calls. The Attorney General has advised this Court that the
determination has been administratively reversed, all references
thereto have been expunged from petitioner's institutional record
and the mandatory $5 surcharge has been refunded to his inmate
account. Petitioner is not entitled to be restored to the status
                              -2-                  519880

that he enjoyed prior to the disciplinary determination
(see Matter of Ponder v Annucci, 128 AD3d 1255, 1255 [2015];
Matter of Raduns v Prack, 122 AD3d 995, 995-996 [2014]). In view
of this, and given that petitioner has received all of the relief
to which he is entitled, the matter is dismissed as moot
(see Matter of McCaskell v Department of Corr. & Community
Supervision, 128 AD3d 1208, 1208-1209 [2015]; Matter of Bain v
Annucci, 127 AD3d 1533, 1533 [2015]).

     Peters, P.J., Garry, Lynch and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $305.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court